UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Report to Stockholders. ATAC Funds ATAC Beta Rotation Fund – BROTX ATAC Inflation Rotation Fund – ATACX Semi-Annual Report www.atacfund.com February 28, 2015 ATAC FUNDS March 19, 2015 Dear Fellow Shareholders: On behalf of the Pension Partners team, we would like to thank you for your investment in the ATAC Inflation Rotation Fund (our alternative absolute return strategy) and the ATAC Beta Rotation Fund (our equity sector rotation strategy). The goal of the ATAC Inflation Rotation Fund (“ATACX”) is to serve as an uncorrelated strategy which over time can enhance a portfolio’s risk and return characteristics. The goal of the ATAC Beta Rotation Fund (“BROTX”) is to outperform the equity market in various economic environments by rotating into the right sectors at the right time. By utilizing a buy and rotate approach based on the direction of inflation expectations as our models define them, our Funds place a large emphasis on risk management, seeking to preserve capital by rotating fully into Treasuries (in “ATACX”) or defensive sectors (in “BROTX”) in advance of periods of market stress. From September 2014 through year-end, the U.S. equity markets continued to follow the pattern they have exhibited from early 2013: ignoring falling inflation expectations with any pullbacks followed with vertical rallies back to new highs. This has been a historical anomaly as falling inflation expectations has typically been associated with difficult environment for equities. Employing a tactical risk management strategy during such a period is a difficult task, as each time defensive behavior presented itself there was no continuation, leading to whipsaws. This was the story throughout much of 2014. With the third round of Quantitative Easing (QE) behind us and the potential for a rate hike in 2015, the behavior appears to be changing. Entering 2015, the funds were positioned defensively, with the Inflation Rotation Fund in Treasuries while the Beta Rotation Fund was positioned in defensive sectors. In January 2015, when equity markets declined, both funds posted positive returns. For the one month period ending January 31, 2015, the ATACX Fund returned 8.52% and the BROTX Fund returned 1.34%. In early February 2015, when our quantitative models based on award-winning research signaled a change in behavior, both funds shifted to a more aggressive stance. The Inflation Rotation Fund moved into small-cap U.S. equities while the Beta Rotation Fund moved into cyclicals. The equity markets posted gains in February with small cap and cyclical shares outperforming the large-cap indices. The flexibility of our strategies, with the ability to rotate on a weekly basis, has proved important thus far in 2015. We are of the belief that the end of QE and prospect of the first rate hike since 2006 is likely to bring about a change in market conditions and a renewed focus on risk management. Over a complete market cycle, it is risk management that we believe is the most effective way to help preserve capital and compound wealth.Compounding wealth requires positive returns and the avoidance of large losses – there is simply no other way. We have been emphasizing this point over the past year in giving presentations on our award-winning research papers that focus on timing volatility and corrections. Our research has shown us that it is the assessment of conditions that is critical in the long run, and that outside of the short sample of recent history, when conditions have deteriorated in the past it has been prudent to act in a more defensive manner. In today’s environment, particularly given the unprecedented actions by the Federal 1 ATAC FUNDS Reserve (six years and two months of 0% interest rates), many have thrown caution and prudence to the wind in assuming that this boom is unlike any before it and will last forever. Having lived through two 50+% stock market declines in the past fifteen years and the worst recession since the Great Depression, we are not swayed by recent history in believing this time is different. We will continue to focus on risk management and execute our process that is designed specifically to seek to preserve capital in difficult times. Thank you again for your trust and confidence in our unique approach to portfolio management. Sincerely, Edward M. Dempsey, CFP® & Michael A. Gayed, CFA Past performance is not a guarantee of future results. Opinions expressed are those of Pension Partners, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Fund holdings are subject to change and are not recommendations to buy or sell any security.Please see the schedule of investments for current holdings. Mutual fund investing involves risk. Principal loss is possible. Because the Funds invest primarily in ETFs, they may invest a greater percentage of its assets in the securities of a single issuer and therefore is considered non-diversified. If a Fund invests a greater percentage of its assets in the securities of a single issuer, its value may decline to a greater degree than if the fund held were a more diversified mutual fund. The Funds are expected to have a high portfolio turnover ratio which has the potential to result in the realization by the Fund and distribution to shareholders of a greater amount of capital gains. This means that investors will be likely to have a higher tax liability. Because the Funds invest in Underlying ETFs an investor will indirectly bear the principal risks of the Underlying ETFs, including but not limited to, risks associated with investments in ETFs, large and smaller companies, real estate investment trusts, foreign securities, non-diversification, high yield bonds, fixed income investments, derivatives, leverage, short sales and commodities. The Fund will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Beta Rotation Fund is new with no operating history and there can be no assurances that the fund will grow or maintain an economically viable size. All investing involves risks. Investing in emerging markets has more risk such as increased volatility, relatively unstable governments; social and legal systems that do not protect shareholders, economies based on only a few industries and securities markets that are substantially smaller, less liquid and more volatile with less government oversight than more developed countries. Investing in small cap companies involve additional risks such as limited liquidity and greater volatility than large companies. The NAAIM Wagner Award was open to all investment practitioners, academic faculty and doctoral candidates in the field. The papers were judged on the following criteria; practical significance to practitioners of active investing (which NAAIM broadly defines as investment strategies and techniques that improve upon the risk-adjusted return obtainable from a passive, buy-and-hold, investment strategy), quality of exposition, analytical rigor, and novelty of results. An ideal paper would provide evidence of the validity of an active investing approach via an example of a trading system that outperforms the market by some well accepted metric such as risk adjusted return, annual return, drawdowns, etc. Examples of supporting evidence sought include backtesting details and parameter sensitivity analysis. A jury of scholars and investment professionals reviewed and awarded the prizes. The National Association of Active Investment Managers or NAAIM was formed in 1989 as a non-profit association of registered investment advisors who provide active money management services to their clients, in order to produce favorable risk-adjusted returns as an alternative to more passive, buy and hold strategies. The 2014 Charles H. Dow Award was open to anyone with an interest in technical analysis who submitted a paper prior to the deadline. The papers were judged on the following standards; the paper is based upon the concepts on technical analysis, the topic is substantive, the research is thorough, include the results of applying the technique to a sufficient quantity of data that covers at least one full market cycle 2 ATAC FUNDS and preferably longer, shows the application of accepted standards of testing (including but not limited to, statistical significance, Chi square, Monte Carlo simulations, and statistical correlation.), the writing meets generally accepted standards of style for publications and college level writing, the analysis and conclusions are useful and enhance the understanding of market action, a paper shall not have been previously published in any media made available for public dissemination, and a paper should be written for an audience of knowledgeable technical analysts. The judging panel reserves the right to not select a winner if it deems that there are no submissions that are worthy of being given the award. The report must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, distributor. 3 ATAC BETA ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) – As of February 28, 2015 Since Inception(1) ATAC Beta Rotation Fund 7.61% S&P 500 Index(2) 14.47% April 9, 2014. The Standard & Poor's 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 4 ATAC INFLATION ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return (%) – As of February 28, 2015 1 Year Since Inception(1) ATAC Inflation Rotation Fund (0.97)% 5.53% Lipper Flexible Portfolio Funds Index(2) 4.94% 10.02% ATAC Inflation Rotation Blended Index(3)(4) 7.04% 7.03% September 10, 2012. The Lipper Flexible Portfolio Funds Index is an equally weighted index of the thirty largest U.S. mutual funds in Lipper’s Flexible Portfolio Funds category. The category is comprised of funds that allocate their investments across various asset classes, including domestic common stocks, bonds, and money market instruments, with a focus on total return. This Index cannot be invested in directly. The ATAC Inflation Rotation Blended Index consists of 50% Barclays Aggregate Index, 33.33% Russell 3000 Index, and 16.67% MSCI Emerging Markets Index. This Index cannot be invested in directly. Effective February 28, 2015, the Fund began using the ATAC Inflation Rotation Blended Index as a benchmark for the Fund’s performance as management felt this was a more representative benchmark. 5 ATAC BETA ROTATION FUND Asset Allocations (Unaudited) as of February 28, 2015(1) (% of net assets) Fund Holdings(Unaudited) as of February 28, 2015(1) (% of net assets) Materials Select Sector SPDR Fund % Financial Select Sector SPDR Fund % Consumer Discretionary Select Sector SPDR Fund % Energy Select Sector SPDR Fund % Industrial Select Sector SPDR Fund % Technology Select Sector SPDR Fund % (1) Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 6 ATAC INFLATION ROTATION FUND Asset Allocations (Unaudited) as of February 28, 2015(1) (% of total investments) Fund Holdings (Unaudited) as of February 28, 2015(1) (% of net assets) iShares Russell 2000 Fund % Vanguard Small-Cap Fund % iShares Core S&P Small-Cap Fund % Schwab U.S. Small-Cap Fund % Fund holdings and asset allocations are subject to change and are not recommendations to buy or sell any security. 7 ATAC FUNDS Expense Examples (Unaudited) February 28, 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2014 – February 28, 2015). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. ATAC Beta Rotation Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (9/1/2014) Value (2/28/2015) (9/1/2014 to 2/28/2015) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended February 28, 2015 of 2.56%. ATAC Inflation Rotation Fund Expenses Paid Beginning Account Ending Account During Period(3) Value (9/1/2014) Value (2/28/2015) (9/1/2014 to 2/28/2015) Investor Class Actual(4)(5) $ 968.70 Investor Class Hypothetical(6) (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 2.09%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended February 28, 2015 of -3.13%. Excluding interest expense, the actual expenses would be $8.49. Excluding interest expense, the hypothetical expenses would be $8.70. 8 ATAC BETA ROTATION FUND Schedule of Investments (Unaudited) February 28, 2015 Description Shares Value EXCHANGE-TRADED FUNDS – 99.0% Consumer Discretionary Select Sector SPDR Fund $ Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Industrial Select Sector SPDR Fund Materials Select Sector SPDR Fund Technology Select Sector SPDR Fund Total Exchange-Traded Funds (Cost $4,057,460) SHORT-TERM INVESTMENT – 13.2% Invesco Treasury Portfolio, Institutional Class, 0.01%^ (Cost $551,308) Total Investments – 112.2% (Cost $4,608,768) Other Assets and Liabilities, Net – (12.2)% ) Total Net Assets – 100.0% $ ^ Variable Rate Security – The rate shown is the rate in effect as of February 28, 2015. See Notes to the Financial Statements 9 ATAC INFLATION ROTATION FUND Schedule of Investments (Unaudited) February 28, 2015 Description Shares Value EXCHANGE-TRADED FUNDS – 127.7% iShares Core S&P Small-Cap Fund*+ $ iShares Russell 2000 Fund*+ Schwab U.S. Small-Cap Fund Vanguard Small-Cap Fund*+ Total Exchange-Traded Funds (Cost $83,657,514) SHORT-TERM INVESTMENT – 2.2% Invesco Treasury Portfolio, Institutional Class, 0.01%^ (Cost $1,493,312) Total Investments – 129.9% (Cost $85,150,826) Other Assets and Liabilities, Net – (29.9)% ) Total Net Assets – 100.0% $ * Fair value of this security exceeds 25% of the Fund’s net assets. Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. + All or a portion of this security is designated as collateral for a line of credit. ^ Variable Rate Security- The rate shown is the rate in effect as of February 28, 2015. See Notes to the Financial Statements 10 ATAC FUNDS Statements of Assets and Liabilities (Unaudited) February 28, 2015 Beta Rotation Inflation Rotation Fund Fund ASSETS: Investments, at value: Unaffiliated issuers (cost: $4,608,768 and $85,150,826, respectively) $ $ Dividends & interest receivable 2 37 Receivable for capital shares sold Receivable for adviser reimbursements — Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased — Loans payable — Payable to investment adviser — Payable for capital shares redeemed — Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Payable for interest expense — Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized loss on investments ) ) Net unrealized appreciation on investments Net Assets $ $ Shares outstanding, unlimited number of shares authorized without par value Net asset value, redemption price and offering price per share(1) $ $ A redemption fee of 2.00% is assessed against shares redeemed within 90 days of purchase. See Notes to the Financial Statements 11 ATAC FUNDS Statements of Operations (Unaudited) For the Six Months Ended February 28, 2015 Beta Rotation Inflation Rotation Fund Fund INVESTMENT INCOME: Dividend income (includes $0 and $48,437 from affiliates, respectively) $ $ Interest income 8 Total investment income EXPENSES: Fund administration & accounting fees (See Note 4) Investment adviser fees (See Note 4) Federal & state registration fees Transfer agent fees & expenses (See Note 4) Audit fees Legal fees Compliance fees (See Note 4) Trustee fees (See Note 4) Distribution fees (See Note 5) Custody fees (See Note 4) Postage & printing fees Other Total expenses before interest expense Interest expense (See Note 10) — Total expenses before reimbursement/waiver Less: reimbursement/waiver from investment adviser ) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investments (includes $0 and $32,459 net gain from affiliates, respectively) ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net realized and unrealized gain (loss) on investments ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ ) See Notes to the Financial Statements 12 ATAC BETA ROTATION FUND Statements of Changes in Net Assets Six Months Ended For the Period February 28, 2015 Inception Through (Unaudited) August 31, 2014(1) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains ) — Total distributions to shareholders ) — TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period (including accumulated undistributed net investment income of $4,842 and $0, respectively) $ $ Inception date of the Fund was April 9, 2014. See Notes to the Financial Statements 13 ATAC INFLATION ROTATION FUND Statements of Changes in Net Assets Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation on investments Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net decrease in net assets resulting from capital share transactions ) ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) From net realized gains — ) Total distributions to shareholders ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment loss of ($94,012) and ($77,072), respectively) $ $ See Notes to the Financial Statements 14 ATAC INFLATION ROTATION FUND Statement of Cash Flows Period Ended February 28, 2015 (Unaudited) Increase (Decrease) in Cash: Cash flows provided by (used for) operating activities: Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchases of investments ) Proceeds from sales of investments Purchases of short-term investments, net Changes in operating assets and liabilities Decrease in receivable for investment securities sold Decrease in dividends & interest receivable Increase in receivable for adviser reimbursements ) Decrease in prepaid expenses Decrease in payable for investment securities purchased ) Decrease in payable to investment adviser ) Increase in accrued interest expense Decrease in other expenses ) Net change in unrealized appreciation of investments ) Net realized gain Net cash used by operating activities Cash flows provided by (used for) financing activities: Proceeds from shares sold (a) Cost of shares redeemed (b) ) Decrease in loans payable ) Dividends paid to shareholders, net of reinvestments ) Net cash provided by financing activities ) Net Increase in cash — Cash: Beginning of period — End of period $ — Supplemental disclosure of cash flow and non-cash information: Interest Paid $ Non cash financing activities not included herein consist of $226,454 of reinvested dividends (a) Includes an increase in receivable for capital shares sold of $2,315. (b) Includes an decrease in payable for capital shares redeemed of $544,364. See Notes to the Financial Statements 15 ATAC BETA ROTATION FUND Financial Highlights For a Fund share outstanding throughout the periods Six Months Ended For the Period February 28, 2015 Inception Through (Unaudited) August 31, 2014(1) PER SHARE DATA(2): Net asset value, beginning of period $ $ INVESTMENT OPERATIONS: Net investment income (loss)(3) ) Net realized and unrealized gain on investments(4) Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income — — Dividends from net realized gains ) — Total distributions ) — Paid in capital from redemption fees Net asset value, end of period $ $ TOTAL RETURN(5) % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ Ratio of expenses to average net assets(6)(7): Before expense reimbursement % % After expense reimbursement % % Ratio of net investment income (loss) to average net assets(6)(7): Before expense reimbursement )% )% After expense reimbursement % )% Portfolio turnover rate(5) % % Inception date of the Fund was April 9, 2014. Per share data calculated using average shares outstanding method. Recognition of net investment loss by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statement of Operations due to share transactions for the period. Not annualized for periods less than one year. Does not include expenses of investment companies in which the Fund invests. Annualized for periods less than one year. See Notes to the Financial Statements 16 ATAC INFLATION ROTATION FUND Financial Highlights For a Fund share outstanding throughout the periods Six Months Ended For the Period February 28, 2015 Year Ended Inception Through (Unaudited) August 31, 2014 August 31, 2013(1) PER SHARE DATA(2): Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income (loss)(3) ) Net realized and unrealized gain (loss) on investments(4) ) Total from investment operations ) LESS DISTRIBUTIONS: Dividends from net investment income ) ) ) Dividends from net realized gains — ) — Total distributions ) ) ) Paid in capital from redemption fees — Net asset value, end of period $ $ $ TOTAL RETURN(6) )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets(7)(8): Before expense reimbursement % % % After expense reimbursement % % % Ratio of expenses excluding interest expenses to average net assets(7)(8): Before expense reimbursement % % % After expense reimbursement % % % Ratio of net investment income (loss) to average net assets(7)(8): Before expense reimbursement % % )% After expense reimbursement % % )% Portfolio turnover rate(6) % % % Inception date of the Fund was September 10, 2012. Per share data calculated using average shares outstanding method. Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statement of Operations due to share transactions for the period. Amount rounds to less than $0.01. Not annualized for periods less than one year. Does not include expenses of investment companies in which the Fund invests. Annualized for periods less than one year. See Notes to the Financial Statements 17 ATAC FUNDS Notes to the Financial Statements (Unaudited) February 28, 2015 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The ATAC Beta Rotation Fund (“Beta Rotation Fund”), and the ATAC Inflation Rotation Fund (“Inflation Rotation Fund”) (or collectively, the “Funds”) are each a non-diversified series with their own investment objectives and policies within the Trust. The investment objective of each Fund is to achieve absolute positive returns over time.The Beta Rotation Fund commenced operations on April 9, 2014.The Inflation Rotation Fund commenced operations on September 10, 2012.The Funds currently offer one share class, the Investor Class.Investor Class shares are subject to a 0.25% distribution fee.The Funds may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Funds comply with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Funds. Therefore, no federal income tax provision is required. As of and during the period ended February 28, 2015, the Funds did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended February 28, 2015, the Funds did not have liabilities for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended February 28, 2015, the Funds did not incur any interest or penalties. The Funds are subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income, and Distributions – The Funds follow industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Funds distribute all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Funds. 18 ATAC FUNDS Notes to the Financial Statements – (Unaudited) Continued February 28, 2015 Expenses – Expenses associated with a specific fund in the Trust are charged to that fund.Common expenses are allocated evenly between the funds of the Trust, or by other equitable means. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to each Fund’s major categories of assets and liabilities measured at fair value on a recurring basis.Each Fund’s investments are carried at fair value. Mutual Funds – Investments in other mutual funds, including money market funds, are valued at their net asset value per share, and are categorized in Level 1 of the fair value hierarchy. Exchange-Traded Funds – Exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. If, on a particular day, an exchange-traded fund does not trade, then the mean between the most recent quoted bid and asked prices will be used. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Securities for which market quotations are not readily available, or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.There can be no assurance that the Fund could obtain the fair value assigned to a security if they were to sell the security at approximately the time at which the Fund determines their net asset values per share.The Board of Trustees has established a Valuation Committee to administer, implement, and oversee the fair valuation process, and to make fair value decisions when necessary.The Board of Trustees regularly reviews reports that describe any fair value determinations and methods. 19 ATAC FUNDS Notes to the Financial Statements – (Unaudited) Continued February 28, 2015 The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2015: Beta Rotation Fund Level 1 Level 2 Level 3 Total Exchange-Traded Funds $ $
